UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 4, 2009 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-152934 Nortek, Inc. (exact name of registrant as specified in its charter) Delaware 05-0314991 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 50 Kennedy Plaza Providence, Rhode Island 02903-2360 (Address of principal executive offices) (zip code) Registrant’s Telephone Number, Including Area Code: (401) 751-1600 Securities registered pursuant to Section 12(b) of the Act:None Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes [_]No [X] Indicated by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [_]No [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act).(Check one): Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer [X] Smaller reporting company [_] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [_]No [X] There is no established public trading market for any of the common stock of the Company.The aggregate market value of voting stock held by non-affiliates is zero. The number of shares of Common Stock outstanding as of May 15, 2009 was 3,000. PART I – FINANCIAL INFORMATION Item 1.Financial Statements NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET (Dollar amounts in millions, except share data) April 4, December 2009 2008 Assets Current Assets: Unrestricted cash and cash equivalents $ 128.4 $ 182.2 Restricted cash 0.9 0.7 Accounts receivable, less allowances of $15.7 and $14.5 257.4 260.3 Inventories: Raw materials 85.9 86.0 Work in process 26.4 26.9 Finished goods 184.7 183.4 297.0 296.3 Prepaid expenses 13.4 12.8 Other current assets 9.4 9.5 Prepaid income taxes 10.0 11.0 Total current assets 716.5 772.8 Property and Equipment, at Cost: Land 11.8 12.1 Buildings and improvements 101.8 103.6 Machinery and equipment 223.1 222.6 336.7 338.3 Less accumulated depreciation 139.2 130.6 Total property and equipment, net 197.5 207.7 Other Assets: Goodwill 810.8 810.8 Intangible assets, less accumulated amortization of $113.1 and $107.4 128.5 135.4 Deferred debt expense 41.6 43.8 Restricted investments and marketable securities 2.4 2.4 Other assets 7.5 7.4 990.8 999.8 Total Assets $ 1,904.8 $ 1,980.3 Liabilities and Stockholder’s Deficit Current Liabilities: Notes payable and other short-term obligations $ 24.3 $ 32.7 Current maturities of long-term debt 9.9 13.1 Long-term debt (see Note B) 6.6 8.1 Accounts payable 139.8 152.3 Accrued expenses and taxes, net 194.3 213.9 Total current liabilities 374.9 420.1 Other Liabilities: Deferred income taxes 33.1 30.7 Long-term payable to affiliate (see Note A) 44.2 43.1 Other 161.8 160.7 239.1 234.5 Notes, Mortgage Notes and Obligations Payable, Less Current Maturities 1,544.9 1,545.5 Commitments and Contingencies (see Note F) Stockholder’s Deficit: Common stock, $0.01 par value, authorized 3,000 shares; 3,000 issued and outstanding at April 4, 2009 and December 31, 2008 Additional paid-in capital 416.7 416.7 Accumulated deficit (644.8 ) (612.1 ) Accumulated other comprehensive loss (26.0 ) (24.4 ) Total stockholder's deficit (254.1 ) (219.8 ) Total Liabilities and Stockholder's Deficit $ 1,904.8 $ 1,980.3 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the first quarter ended April 4, 2009 March 29, 2008 (Dollar amounts in millions) Net Sales $ 439.0 $ 540.2 Costs and Expenses: Cost of products sold 317.5 391.6 Selling, general and administrative expense, net (see Note C) 101.0 118.5 Amortization of intangible assets 5.9 6.7 424.4 516.8 Operating earnings 14.6 23.4 Interest expense (38.3 ) (27.4 ) Investment income 0.1 0.2 Loss before provision for income taxes (23.6 ) (3.8 ) Provision for income taxes 9.1 0.3 Net loss $ (32.7 ) $ (4.1 ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS For the first quarter ended April 4, 2009 March 29, 2008 (Dollar amounts in millions) Cash Flows from operating activities: Net loss $ (32.7 ) $ (4.1 ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation and amortization expense 15.5 17.4 Non-cash interest expense, net 2.5 1.4 Gain on sale of property and equipment (0.1 ) Deferred federal income tax provision (benefit) 3.5 (3.4 ) Changes in certain assets and liabilities, net of effects from acquisitions and dispositions: Accounts receivable, net 3.0 (4.6 ) Inventories (1.3 ) (28.8 ) Prepaids and other current assets (0.3 ) (3.2 ) Accounts payable (11.6 ) 43.4 Accrued expenses and taxes (5.2 ) (19.5 ) Long-term assets, liabilities and other, net 1.8 1.9 Total adjustments to net loss 7.8 4.6 Net cash (used in) provided by operating activities (24.9 ) 0.5 Cash Flows from investing activities: Capital expenditures (2.5 ) (7.3 ) Net cash paid for businesses acquired (14.1 ) Proceeds from the sale of property and equipment 0.1 0.1 Change in restricted cash and marketable securities (0.2 ) Other, net (1.2 ) Net cash used in investing activities (16.7 ) (8.4 ) Cash Flows from financing activities: Increase in borrowings 33.2 Payment of borrowings (12.3 ) (25.8 ) Other, net 0.1 0.1 Net cash (used in) provided by financing activities (12.2 ) 7.5 Net change in unrestricted cash and cash equivalents (53.8 ) (0.4 ) Unrestricted cash and cash equivalents at the beginning of the period 182.2 53.4 Unrestricted cash and cash equivalents at the end of the period $ 128.4 $ 53.0 Supplemental disclosure of cash flow information: Interest paid $ 32.0 $ 35.7 Income taxes paid, net $ 5.7 $ 3.5 The impact of changes in foreign currency exchange rates on cash was not material and has been included in Other, net. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDER’S INVESTMENT FOR THE FIRST QUARTER ENDED MARCH 29, 2008 (Dollar amounts in millions) Accumulated Additional Other Paid-in Retained Comprehensive Comprehensive Capital Earnings Income (Loss) Income Balance, December 31, 2007 $ 412.4 $ 168.6 $ 37.7 $ Net loss (4.1 ) (4.1 ) Other comprehensive income: Currency translation adjustment 0.4 0.4 Comprehensive loss $ (3.7 ) Balance, March 29, 2008 $ 412.4 $ 164.5 $ 38.1 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDER’S DEFICIT FOR THE FIRST QUARTER ENDED APRIL 4, 2009 (Dollar amounts in millions) Accumulated Additional Other Paid-in Accumulated Comprehensive Comprehensive Capital Deficit (Loss) Income (Loss) Income Balance, December 31, 2008 $ 416.7 $ (612.1 ) $ (24.4 ) $ Net loss (32.7 ) (32.7 ) Other comprehensive (loss) income: Currency translation adjustment (1.7 ) (1.7 ) Pension liability adjustment 0.1 0.1 Comprehensive loss $ (34.3 ) Balance, April 4, 2009 $ 416.7 $ (644.8 ) $ (26.0 ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS APRIL 4, 2, 2008 (A) The unaudited condensed consolidated financial statements presented herein (the “Unaudited Financial Statements”) reflect the financial position, results of operations and cash flows of Nortek, Inc. (“Nortek”) and all of its wholly-owned subsidiaries, collectively the “Company”, and have been prepared on the basis of a going concern.However, the conditions noted below create uncertainty about Nortek’s parent company’s, NTK Holdings, Inc. (“NTK Holdings”), ability to meet its debt obligations as they come due on March 1, 2010 and beyond and the implications of such non payments, including a possible change of control at Nortek, as discussed below.The Unaudited Financial Statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classifications of liabilities that may result from the outcome of this uncertainty. The Unaudited Financial Statements include the accounts of Nortek and all of its wholly-owned subsidiaries after elimination of intercompany accounts and transactions, without audit and, in the opinion of management, reflect all adjustments of a normal recurring nature necessary for a fair statement of the interim periods presented.As used in this report, the term “Company” refers to Nortek, Inc., together with its subsidiaries, unless the context indicates otherwise.The term “Company” is used for convenience only and is not intended as a precise description of any of the separate corporations, each of which manages its own affairs. Although certain information and footnote disclosures normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles have been omitted, the Company believes that the disclosures included are adequate to make the information presented not misleading.Operating results for the first quarter ended April 4, 2009 are not necessarily indicative of the results that may be expected for other interim periods or for the year ending December 31, 2009.Certain amounts in the prior year’s Unaudited Financial Statements have been reclassified to conform to the current period presentation.It is suggested that these Unaudited Financial Statements be read in conjunction with the consolidated financial statements and the notes included in the Company’s latest annual report on Form 10-K and its latest Current Reports on Form 8-K as filed with the Securities and Exchange Commission (“SEC”). The Company and its parent company, NTK Holdings, have substantial debt service obligations.During 2010, NTK Holdings alone has cash debt service obligations of approximately $162.3 million, including a payment of approximately $147.4 million due on March 1, 2010 under its 10 3/4% Senior Discount Notes.The Company has significant cash payments due on its indebtedness and certain other specified obligations in 2009 and thereafter.For the year ending December 31, 2009, the Company owes principal and interest payments on its indebtedness in the total amount of approximately $164.5 million.In the fiscal year ending December 31, 2010, the total of principal and interest payments on indebtedness is approximately $146.6 million.For 2009, the Company’s principal sources of liquidity include approximately $88.4 million of unrestricted cash and cash equivalents at April 4, 2009, cash flow from its subsidiaries in 2009, Nortek’s ability to borrow under the terms of its ABL Facility and Nortek’s subsidiaries’ unrestricted cash and cash equivalent balances of approximately $40.0 million at April 4, 2009. The ability of NTK Holdings to service its outstanding indebtedness depends on the likelihood of obtaining additional capital, restructuring the terms of such indebtedness or obtaining dividends or other payments from Nortek.The ability of NTK Holdings to obtain additional capital is adversely affected by the substantial amount of NTK Holdings’ and the Company’s outstanding indebtedness, including indebtedness of Nortek and its subsidiaries, which is structurally senior in right of payment to any new debt or equity financing for NTK
